UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27753 BREK ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0206967 (I.R.S. Employer Identification No.) 3388 - Via Lido, 4th Floor, Newport Beach, California, 92663 (Address of principal executive offices) 1-866-472-7987 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ]Yes [ ]No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes [ X ]No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at November 13, 2007 Shares of common stock - $0.001 par value 80,910,562 Transitional Small Business Disclosure Format:[ ]Yes [ X ]No PART I - FINANCIAL INFORMATION Item 1.Financial Statements. BREK ENERGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) Assets Current assets Cash $ 813,141 $ 1,415,996 Accounts receivable 35,657 82,014 Total current assets 848,798 1,498,010 Oil and gas properties (full cost method) Proved properties 22,657,179 22,658,882 Unproved properties 8,460 7,918 Total 22,665,639 22,666,800 Less accumulated depletion and impairment (21,285,867 ) (21,241,828 ) 1,379,772 1,424,972 Total assets $ 2,228,570 $ 2,922,982 Liabilities and Stockholders' Equity Current liabilities Accounts payable $ 153,405 $ 256,940 Accrued liabilities 47,850 25,000 Accrued professional fees 58,271 81,268 Accrued wages payable 98,229 98,146 Due to related parties 90,123 12,258 Total current liabilities 447,878 473,612 Noncurrent liabilities Asset retirement obligation 24,876 23,304 Total liabilities 472,754 496,916 Commitments and contingencies Minority interest 38,995 39,954 Stockholders' equity Common stock, $0.001 par value, 300,000,000authorized; 79,973,062 issued and outstanding at September 30, 2007 andDecember 31, 2006 79,973 79,973 Additional paid-in-capital 69,385,165 69,360,165 Common stock purchase warrants - 25,000 Accumulated deficit (67,748,317 ) (67,079,026 ) Total stockholders' equity 1,716,821 2,386,112 Total liabilities and stockholders' equity $ 2,228,570 $ 2,922,982 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 BREK ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue $ 45,145 $ 83,242 $ 207,421 $ 353,322 Operating expenses (income) General and administrative 250,697 285,400 762,490 855,828 Lease operating 37,273 - 111,333 - Gathering operations 15,259 8,205 59,916 44,173 Depletion 13,591 12,799 44,039 57,529 Accretion 524 - 1,572 - Gain on extinguishment of accounts payable (5,000 ) - (84,224 ) - Total operating expenses 312,344 306,404 895,126 957,530 Net loss from continuing operations before interest income, franchise taxes, discontinued operations and minority interest (267,199 ) (223,162 ) (687,705 ) (604,208 ) Interest income 2,140 - 18,285 - Net loss from continuing operations before franchise taxes, (265,059 ) (223,162 ) (669,420 ) (604,208 ) discontinued operations and minority interest Franchise tax (830 ) - (830 ) (4,033 ) Net loss from continuing operations before discontinued operations and minority interest (265,889 ) (223,162 ) (670,250 ) (608,241 ) Loss from discontinued operations - (10,083 ) - (26,335 ) Net loss before minority interest (265,889 ) (233,245 ) (670,250 ) (634,576 ) Minority interest 116 4,084 959 36,112 Net loss $ (265,773 ) $ (229,161 ) $ (669,291 ) $ (598,464 ) Net loss per share - basic and diluted: Continuing operations $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) Discontinued operations (0.00 ) (0.00 ) (0.00 ) (0.00 ) Net loss per share $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding - Basic and diluted 79,973,062 61,361,174 79,973,062 61,011,657 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 BREK ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND ACCUMULATED DEFICIT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 AND THE THREE MONTHS ENDEDDECEMBER 31, 2006 (UNAUDITED) Common Stock Issued Additional Common Stock Number of Paid in Purchase Accumulated Shares Amount Capital Warrants Deficit Total Balance, January 1, 2006 59,498,090 $ 59,498 $ 65,364,249 $ 977,973 $ (61,592,913 ) $ 4,808,807 Units issued for cash 800,000 800 299,200 100,000 - 400,000 Common stock issued for debt 300,922 301 150,159 - - 150,460 Warrants exercised for cash 250,000 250 74,750 - - 75,000 Warrants exercised for debt 800,000 800 199,200 - - 200,000 Common stock purchase warrants, exercised - - 42,500 (42,500 ) - - Net loss for the nine months ended September 30, 2006 - (598,464 ) (598,464 ) Balance, September 30, 2006 61,649,012 61,649 66,130,058 1,035,473 (62,191,377 ) 5,035,803 Warrants exercised for cash 16,554,236 16,554 2,068,701 - - 2,085,255 Common stock issued for debt - cancelled (10,410 ) (10 ) (5,195 ) - - (5,205 ) Warrants exercised for debt 1,780,224 1,780 156,128 - - 157,908 Common stock purchase warrants, exercised - - 1,010,473 (1,010,473 ) - - Net loss for the three months ended December 31, 2006 - (4,887,649 ) (4,887,649 ) Balance, December 31, 2006 79,973,062 79,973 69,360,165 25,000 (67,079,026 ) 2,386,112 Common stock purchase warrants - expired - - 25,000 (25,000 ) - - Net loss for the nine months ended September 30, 2007 - (669,291 ) (669,291 ) Balance,September 30, 2007 79,973,062 $ 79,973 $ 69,385,165 $ - $ (67,748,317 ) $ 1,716,821 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 BREK ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net loss $ (669,291 ) $ (598,464 ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion 44,039 57,529 Accretion of asset retirement obligation 1,572 - Minority interest (959 ) (36,111 ) Gain on extinguishment of accounts payable (84,224 ) - Changes in operating assets and liabilities: Accounts receivable 46,357 120,059 Prepaid expenses - 3,415 Accounts payable (19,311 ) (136,302 ) Accrued liabilities 22,850 (27,850 ) Accrued professional fees (22,997 ) - Accrued wages payable 83 17,619 Due to related parties 77,865 103,806 Net cash used in operating activities (604,016 ) (496,299 ) Cash flows from investment activities: Proceeds from sale of oil and gas acreage 21,000 20,000 Cash spent on oil and gas properties (19,839 ) (46,769 ) Net cash provided by (used in) investment activities 1,161 (26,769 ) Cash flows from financing activities: Units issued for cash - 400,000 Exercise of warrants for cash - 75,000 Net cash provided by financing activities - 475,000 Decrease in cash (602,855 ) (48,068 ) Cash, beginning of the period 1,415,996 58,113 Cash, end of the period $ 813,141 $ 10,045 Supplemental disclosure of non-cash investing and financing activities: Cash paid during the period for: Interest $ - $ - Taxes $ 930 $ 4,033 Non-cash financing transactions: Expiration of warrants $ 25,000 $ - Issuance of common stock to related parties in settlement of debt $ - $ 150,460 Exercise of warrants offset agaist amount due to an officer $ - $ 200,000 Accounts payable and accruals for oil and gas well expenditures $ - $ 150,403 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 BREK ENERGY CORPORATION CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1 - PRINCIPAL ACTIVITIES AND BASIS OF PRESENTATION Principal Activities Brek Energy Corporation (“Brek” or the “Company”) is an independent energy company engaged in the exploration, development and acquisition of crude oil and natural gas in the United States. Basis of Presentation The accompanying unaudited consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to consolidated financial statements included in the annual report on Form 10-KSB of Brek Energy Corporation for the year ended December 31, 2006. When used in these notes, the terms “Company,” “we,” “us,” or “our” mean Brek Energy Corporation and all entities included in our condensed consolidated financial statements. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for any interim period or the entire year. For further information, these condensed consolidated financial statements and the related notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2006 included in the Company’s annual report on Form 10-KSB. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation These condensed consolidated financial statements include the financial statements of Brek Energy Corp. and its wholly owned subsidiaries. All significant intercompany balances and transactions have been eliminated from the consolidated financial results. Certain amounts in the prior periods’ consolidated financial statements and notes have been reclassified to conform to the current periods’ presentation. 5 BREK ENERGY CORPORATION CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Financial Instruments Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and trade accounts receivable.At September 30, 2007, and December 31, 2006, the Company had approximately $800,000 and $1,400,000, respectively in cash that was not insured.This cash is on deposit with a major chartered Canadian bank.The Company has not experienced any losses in cash balances and does not believe it is exposed to any significant credit risk on cash and cash equivalents. Receivables arising from sales to customers are not collateralized.Management monitors the financial condition of its customers to reduce the risk of loss.All of the Company’s sales were to the Company’s two oil and gas operators.Substantially all of the Company’s accounts receivable are due from the Company’s two oil and gas operators.Accounts receivable from oil and gas operators are generally paid within 60 days.At September 30, 2007 and December 31, 2006, the Company had $35,657 and $82,014, respectively in trade accounts receivable due from its two oil and gas operators. Oil and Gas Properties The Company follows the full cost method of accounting whereby all costs related to the acquisition and development of oil and gas properties are capitalized into a single cost centre (“full cost pool”). Such costs include lease acquisition costs, geological and geophysical costs, overhead directly related to exploration and development activities and costs of drilling both productive and non-productive wells. Proceeds from property sales are generally credited to the full cost pool without gain or loss recognition unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs. A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool. The Company did not capitalize any internal costs during the nine months ended September 30, 2007 or 2006. Costs associated with production and general corporate activities were expensed in the period incurred. Depletion of exploration and development costs is computed using the units-of-production method based upon estimated proven oil and gas reserves. The costs of unproved properties are withheld from the depletion base until such time as either they are developed or abandoned. The properties are reviewed quarterly for impairment. Total well costs are transferred to the depletable pool even when multiple targeted zones have not been fully evaluated. For depletion purposes, relative volumes of oil and gas production and reserves are converted at the energy equivalent rate of six thousand cubic feet of natural gas to one barrel of crude oil. 6 BREK ENERGY CORPORATION CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Oil and Gas Properties (Continued) Under the full cost method of accounting, capitalized oil and gas property costs less accumulated depletion and net of deferred income taxes (full cost pool) may not exceed a ceiling amount equal to the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves less the future cash outflows associated with the asset retirement obligations that have been accrued in the balance sheet plus the cost, or estimated fair value, if lower of unproved properties and the costs of any properties not being amortized, if any. Should the full cost pool exceed this ceiling, impairment is recognized. The present value of estimated future net revenues is computed by applying current oil and gas prices to estimated future production of proved oil and gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves assuming the continuation of existing economic conditions. However, subsequent commodity price increases may be utilized to calculate the ceiling value. At December 31, 2006 our full cost pool and ceiling were the same.At September 30, 2007, due to an increase in oil and gas prices, the ceiling exceeded our full cost pool, therefore no impairment was recognized at September 30, 2007. Asset Retirement Obligation The Company follows Statement of Financial Accounting Standards (“SFAS”) No. 143,
